PER CURIAM
Mother appeals a permanency judgment entered on August 9, 2010.1 In one of mother’s assignments of error on appeal, she contends that the “permanency judgment [is] ineffective, as a matter of law,” because “under ORS 419B.476(5)(d) a permanency judgment that changes the plan to adoption must include the court’s determination of whether one of the reasons to defer filing a termination petition under ORS 419B.498(2) is applicable” and “the judgment [here] fails to include those required findings.” A discussion of the facts would be of no benefit to the bench, the bar, or the public. The state concedes that the trial court erred in that regard. We agree and accept the state’s concession. See State ex rel Juv. Dept. v. J. F. B., 230 Or App 106, 115, 214 P3d 827 (2009) (holding that “[t]he judgments’ failure to find that none of the circumstances enumerated in ORS 419B.498(2) is applicable is fatal” and concluding that, “[b]ecause those judgments do not comply with the above statutes, they must be reversed and remanded”). Accordingly, we reverse and remand without addressing mother’s other assignments of error.
Permanency judgment reversed and remanded; otherwise affirmed.

 Although mother also appeals the jurisdictional judgment in this case, she raises no issues concerning that judgment.